FERGUSON, Judge
(dissenting):
I dissent.
In United States v Frayer, 11 USCMA 600, 29 CMR 416, I expressed the belief that Uniform Code of Military Justice, Article 127, 10 USC § 927, is pre-emptive of Code, supra, Article 134, 10 USC § 934, with regard to threats made for the purpose of extoi't-ing “anything of value or any acquittance, advantage, or immunity.” Code, supra, Article 127; United States v Norris, 2 USCMA 236, 8 CMR 36; United States v Johnson, 3 USCMA 174, 11 CMR 174. In that case, the threat was made for the purpose of preventing unfavorable testimony against the accused. Here, it was made for the purpose of obtaining money. Thus, the crime of extortion is even more clearly alleged and proved in the instant case than it was in United States v Frayer, supra. Conceding, therefore, that the law officer’s instructions were correct with respect to communication of a threat, I am of the opinion that the specification does not set forth that offense. Accordingly, I record my disagreement with the majority’s affirmance of the findings of guilty with respect to specification 2 of Charge I.
*636I would reverse the decision of the board of review and return the record of trial for reassessment of sentence or a rehearing.